                            Case 19-10953-CSS                 Doc 79        Filed 05/07/19         Page 1 of 2



   Debtor      Kona Grill, Inc.                                                                  ~iN      20 - 0216690
                 Name

   United States Bankruptcy Court for the: District of Delaware                           Date Chapter 11 case filed: 04/30/2019

   Case number:           19-10953(CSS


 Official Form 309F (For Gorporation~ or Partnerships)
 Notice of Chapter 11 Bankruptcy Case                                                                                               ~ 2~'~ 7
 For the debtor listed above, a case has been filed under chapter 11 of the Bankruptcy Code. An order for relief has been entered.
 This notice has important information about the case for creditors, debtors, and trustees, including information about the meeting
 of creditors and deadlines. Read both pages carefully.
 The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action
 to collect debts from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot sue, assert a deficiency,
 repossess property, or otherwise try to collect from the debtor. Creditors cannot demand repayment from the debtor by mail, phone, or
 otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees.
 Confirmation of a chapter 11 plan may result in a discharge of debt. A creditor who wants to have a particular debt excepted from discharge
 may be required to file a complaint in the bankruptcy clerk's office within the deadline specified in this notice.(See line 11 below for more
 information.)
 To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address
 listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).
 The staff of the bankruptcy clerk's office cannot give legal advice.

 Do not file this notice with any proof of claim or other filing in the case.
 Valid Picture ID is required for access to the J. Caleb Boggs Federal Building. Additionally, Debtors) must also present photo ID plus
 original verification of his/her social security number to the Bankruptcy Trustee. If you do not have a photo ID and/or original verification
 of your social security number, please contact the Office of the United States Trustee's (302-573-6491).

  1. Debtor's full name: Kona Grill, Inc.
  2. All other names used in the last 8 years              Not Applicable
     Jointly Administered Cases                                    Case No.                                Tax ID.
      Kona Grill, Inc.                                             19-10953                                XX-XXXXXXX
      Kona Restaurant Holdings, Inc.                               19-10954                                XX-XXXXXXX
      Kona Sushi, Inc.                                             19-10955                                XX-XXXXXXX
       Kona Macadamia, Inc.                                        19-10956                                XX-XXXXXXX
       Kona Texas Restaurants, Inc.                                19-10957                                XX-XXXXXXX
       Kona Grill International Holdings, Inc.                     19-10958                                XX-XXXXXXX
       Kona Baltimore, Inc.                                        19-10959                                XX-XXXXXXX
       Kpna Grill International, Inc.                              19-10960                                XX-XXXXXXX
       Kona Grill Puerto Rico, Inc.                                19-10961                                XX-XXXXXXX


  3. Address 15059 North Scottsdale Road, Suite 300, Scottsdale, Arizona 85254

  a. Debtor's attorney                                     Pachulski Stang Ziehl &Jones LLP
     Name and address                                      919 N. Market Street, 17'h Floor
                                                           P.O. Box 8705
                                                           Wilmington, DE 19899-8705 (Courier 19801)
                                                           Jeremy V. Richards(CA Bar No. 102300)
                                                           James E. O'Neill(DE Bar No. 4042)
                                                           John W. Lucas(CA Bar No. 271038)
                                                           Telephone: (302)652-4100
                                                            Email: jrichards@pszjlaw.com
                                                                   joneill@pszjlaw.com
                                                                   jlucas@pszjlaw.com


     Debtors' Claims and Noticing Agent                     Contact Phone: (855) 424-7676, or (503) 597-7718 (International)
     If you have any questions about this notice,           Email: konagrill@epigglobal.com
       lease contact Epiq Co~orate Restructuring LLC     _ _Website: https_//dm.e i 11.Com/KonaGrill_                __      ___

                                                                                                             For more information, see page 2 ►
Official Form 309E (For Corporations or Partnerships)   Notice of Chapter 11 Bankruptcy Case
                             Case 19-10953-CSS                     Doc 79       Filed 05/07/19            Page 2 of 2
                                                                                                                            Monday -Friday
 5. Bankruptcy clerk's office                                                                               Hours open      8:00 AM - 4:00 PM
     Documents in this case may be filed at this             824 Market Street, 3ra Floor
     address.                                                Wilmington, DE 19801                           Contact phone 302-252-2900
     You may inspect all records filed in this case at
     this office or online at www.pacer.gov.


                                                                                                      location: J. Caleb Boggs Federal Building
 s. Meeting of creditors
   The debtor's representative must attend the                                                                 844 King Street, Room 3209,
    meeting to be questioned under oath. Creditors           May 28, 2019 at 10:00 a.m.                        Wilmington, DE 19801
    may attend, but are not required to do so.              Date                      Time

                                                            The meeting may be continued or
                                                            adjourned to a later date. If so, the
                                                            date will be on the court docket.                         _          _         _

 7. Proof of claim deadline               Deadline to file proof of claim: To be              Deadline for governmental unit to file proof of
                                          determined                                          claim: To be determined



                                          A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be filed either
                                          electronically or as a paper document. For more information on how to file a Proof of Claim, visit the
                                          Delaware Bankruptcy Court's website at www deb uscourts.gov/claims-information.

                                          Your claim will be allowed in the amount scheduled unless:

                                          r~ your claim is designated as disputed, contingent, or unliquidated;
                                             you file a proof of claim in a different amount; or
                                          ~> you receive another notice.
                                          If your claim is not scheduled or if your claim is designated as disputed, contingent, or unliquidated, you must
                                          file a proof of claim or you might not be paid on your claim and you might be unable to vote on a plan. You
                                          may file a proof of claim even if your claim is scheduled.

                                          You may review the schedules at the bankruptcy clerk's office or online at www.pacer.gov.

                                          Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a
                                          proof of claim submits a creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can
                                          explain. For example, a secured creditor who files a proof of claim may surrender important nonmonetary
                                          rights, including the right to a jury trial.


  8. Exception to discharge               If § 523(c) applies to your claim and you seek to have it excepted from discharge, you must start a judicial
     deadline                             proceeding by filing a complaint by the deadline stated below.
     The bankruptcy clerk's office                                                         To be determined
     must receive a complaint and
                                          Deadline for filing the complaint:
     any required filing fee by the
     following deadline.


  9. Creditors with a foreign             ~f you are a creditor receiving notice mailed to a foreign address, you may file a motion asking the court to
                                          extend the deadlines in this notice. Consult an attorney familiar with United States bankrup4cy law if you
     address
                                          have any questions about your rights in this case.


  10. Filing a Chapter 11                 Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not effective unless the
      bankruptcy case                     court confirms it. You may receive a copy of the plan and a disclosure statement telling you about the plan,
                                          and you may have the opportunity to vote on the plan. You will receive notice of the date of the confirmation
                                          hearing, and you may object to confirmation of the plan and attend the confirmation hearing. Unless a trustee
                                          is serving, the debtor will remain in possession of the property and may continue to operate its business.

  11. Discharge of debts                   Confirmation of a chapter 11 plan may result in a discharge of debts, which may include all or part of your
                                           debt. See 11 U.S.C. § 1141(d). A discharge means that creditors may never try to collect the debt from the
                                           debtor except as provided in the plan. If you want to have a particular debt owed to you excepted from the
                                           discharge and § 523(c) applies to your claim, you must start a judicial proceeding by filing a complaint and
                                           paying the filing fee in the bankruptcy clerk's office by the deadline.

DOGS Ln:321671.5 50045/002




Official Form 309E (For Corporations or Partnerships)      Notice of Chapter 11 Bankruptcy Case
